Reasons for allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s argument and the Declaration of Kamon Shirakawa filed 01/22/21 that a person of ordinary skill in the art, without knowing the fact that sCD14-ST is a biomarker for providing a prognostication of sepsis could not reach a conclusion in view of the combination of cited references is found persuasive.  The instant claims recite “predicting a prognosis of sepsis of the human patient when the sCD14-ST level is higher compared to that of a healthy individual”.  
          Takahasi et al (Severity assessment of sepsis by determination of the soluble CD14 subtype using the POC test, Medical Postgraduates Vol. 48, No. 1, 2010, pages 25-27) is considered to be the closest prior art of record.  Takahasi et al discloses the diagnosis and assessment of the severity of sepsis in a patient suspected of sepsis or having sepsis (pages 25-26).  Takahasi et al discloses the measurement of sCD14-ST in plasma from the patients and determining the severity of sepsis based increased levels of the measured sCD14-ST (e.g. pgs 25-26 and Fig. 1) as being sepsis, severe sepsis and septic shock as compared to a normal control (Fig. 1). Takahasi et al discloses the sCD14-ST is measured by immunochromatography (immunological measuring method).  However, Takahasi et al does not teach nor fairly suggest predicting a prognosis of sepsis wherein the sCD14-ST level is higher compared to that of a healthy individual”.  Neither Novotny et al nor Joannidis et al teach the prediction of prognosis wherein the sCD14-ST level is higher compared to that of a healthy individual in a sample of whole blood, plasma or serum.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/Primary Examiner, Art Unit 1641